Per Curiam.
The employer seeks review of a decision of the Workmen’s Compensation Commission awarding benefits to respondent, widow of the deceased employee. Employer challenges the sufficiency of the evidence supporting the commission’s finding that the employee received an injury in the course of his employment which caused him to suffer a fatal heart attack.
Because we cannot hold that the determinative finding that employee’s injury arose out of his employment is unsupported by substantial evidence in view of the entire record as submitted, we affirm.
Attorneys fees in the amount of $350 are allowed respondent on this appeal.
Affirmed.